DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 03.21.2018.  Claims 1-20 are pending.  Claims 1, 16, and 20 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0035] recites the same reference number 102 for two different parts: “seat assembly” and “shell assembly.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 5, 6, and 9-14 is/are rejected under 35 USC § 102(a)(1) as being anticipated by SAVIAN et al., U.S. Patent Application Publication 2016/0009395 A1 (hereinafter called SAVIAN) or in the alternative, under 35 USC § 103 as being unpatentable over SAVIAN, and further in view of Gill et al., U.S. Patent Application Publication 2016/0257408 A1 (hereinafter called Gill).
Regarding claim 1, SAVIAN teaches an aircraft monument for use in a cabin of an aircraft, the aircraft monument comprising:
a monument assembly (See e.g., FIG. 35 element 140) comprising a frame (See e.g., FIG. 35, where the walls surrounding the lavatory unit 142 or 144 teach a frame), the frame comprising a plurality of walls (See e.g., FIG. 35, where all of the walls surrounding the lavatory unit 142 or 144 teach a plurality of walls), defining a compartment (See e.g., FIG. 35, where the lavatory 142 or 144 teaches a compartment), the plurality of walls comprising a first end wall that comprises a forward section of the frame at a forward plane of the frame (See e.g., FIG. 35, the plurality of walls comprising a first end wall that comprises a forward section of the frame at a forward plane of the frame), the compartment being defined rearward of the forward section of the frame (See e.g., FIG. 35 elements 142 and 144); and
a seat assembly (See FIGS. 33-35 elements 202, 146, & 172 and 202, 148, & 174) forward of the frame (See e.g., FIG. 35, where the heretofore cited seat assembly is forward of the frame cited hereinabove), the seat assembly comprising a shell (See e.g., FIG. 35, where the walls around the seat assembly teach a shell) and a passenger seat (See e.g., FIG. 35 element 202), the shell at least partially surrounding the passenger seat (See e.g., FIG. 35, where the walls around the seat 202 teach the shell at least partially surrounding the passenger seat), wherein a rear of the shell (See e.g., FIG. 35, where the foot well walls teach a rear of the shell) is located rearward of the forward plane of the frame (See e.g., FIGS. 33-35, where the foot well wall behind each sink teaches located rearward of the forward plane of the frame) and above a portion of the compartment of the monument assembly (See e.g., FIG. 34, where the foot well 174, which is part of the seat assembly as set forth hereinabove, is above the portion of the compartment, i.e., the lavatory (which corresponds to element 144 in FIG. 35) that is shown at the hatched horizontal line above element 90, and therefore teaches above a portion of the compartment of the monument assembly).
However, should Applicant not find the citation in SAVIAN a suitable teaching for a rear of the shell is located … above a portion of the compartment of the monument assembly, Gill teaches a rear of the shell (See e.g., FIG. 5 element 54) is located … above a portion of the compartment of the monument assembly (See e.g., FIG. 5, where element 54 is above the lower part of the wall of the lavatory 58, i.e., the compartment, of the wellbeing area 56, i.e., the monument, and therefore teaches the shell is located … above a portion of the compartment of the monument assembly).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of SAVIAN and Gill before him before the effective filing date of the claimed invention, to modify the invention of SAVIAN to include the shell is located … above a portion of the compartment of the monument assembly, as taught in the analogous art of Gill.  One would have been motivated to make such a combination, to achieve the predictable result of providing seats within each seat unit that are arranged and shaped to have more of a feel of a living room than an aircraft seating arrangement that includes personal areas within each seat unit for wellbeing and a larger wellbeing zone to counteract the negative health effects of airline travel, as taught in Gill (See e.g., ¶ [0005]).
Regarding claim 2, SAVIAN teaches wherein the shell defines a rear cavity (See e.g., FIG. 35, where the area shown at 146 and 148 teaches a rear cavity) rearward of an outer surface of the shell (See e.g., FIG. 35, where the outside of the shell partially surrounding seats 202 teaches an outer surface of the shell, and that shell is located to the rear of area 146 and 148, and therefore teaches rearward of an outer surface of the shell), the forward section of the frame extending into the rear cavity (See e.g., FIG. 35, where the curved portion of the wall, which is part of the forward section of the frame, extending into area 146, teaches the forward section of the frame extending into the rear cavity).
Regarding claim 4, SAVIAN teaches wherein the shell comprises a first end wall, defining the rear of the shell, the first end wall of the shell mirroring the first end wall of the frame (See e.g., FIG. 35, where the wall built-up behind the sinks and between the two sinks teaches the instant claim limitations)
Regarding claim 5, SAVIAN teaches wherein the rear of the shell is open and coupled to the first end wall of the frame to close the shell from behind the shell (See e.g., FIGS. 33 & 35, where the foot well wall abutting the comparment teaches the instant claim limitation).
Regarding claim 6, SAVIAN teaches wherein at least a portion of the passenger seat is configured to extend rearward of the forward plane (See e.g., FIG. 35 element 202).
Regarding claim 9, SAVIAN teaches wherein the shell comprises a first end wall, defining the rear of the shell (See e.g., FIGS. 33 & 35, where the backs and sides of elements 172, 173, and 176 teach a first end wall, defining the rear of the shell), the first end wall of the shell is nonplanar (See e.g., FIGS. 33 & 35, where the curved front of wall element 176 and the jogged front of wall element 176 teach the first end wall of the shell is nonplanar), the first end wall of the frame is nonplanar (See e.g., FIG. 35, where the angled wall behind the sink teaches the instant claim limitation), and the first end wall of the shell has a complementary shape to, and is nested with, the first end wall of the frame (SAVIAN See e.g., FIGS. 33 and 35, where the angled wall behind the sink in relationship to the angled wall of element 172 (as seen and unlabeled in FIG. 35) teaches the instant claim limitation).
Regarding claim 10, SAVIAN teaches wherein the first end wall of the shell is coupled to the first end wall of the frame (See e.g., FIG. 35, where the wall behind the foot well and the wall behind the sink abut teach the instant claim limitation).
Regarding claim 11, SAVIAN teaches wherein:
the frame comprises a side wall, perpendicular to the first end wall of the frame (See e.g., FIGS. 32, 33, & 35, where FIGS. 32 and 33 show the perpendicular configuration of the frame (as recited in the rejection of claim 1 hereinabove) as it would appear in FIG. 35 to the first end wall (as recited in the rejection of claim 1 hereinabove)),
See e.g., FIGS. 32, 33, & 35, where FIG. 33 shows the structure 160 being integral with and seamless between the shell (as recited in the rejection of claim 1 hereinabove) and the side wall of the frame as seen in the view of FIGS. 32 with the wall of 144 shown behind 160 of which the shell is integrally connected, teaches the instant claim limitation).
Regarding claim 12, SAVIAN teaches wherein;
the shell comprises a base, configured to be mounted to a cabin floor of the aircraft, the frame comprises a base, configured to be mounted to the cabin floor of the aircraft, and the forward section of the frame is provided at the base of the frame (See e.g., FIG. 35, where the configuration of the shell and the frame as recited in the rejection of claim 1 hereinabove teaches the instant claim limitations).
Regarding claim 13, SAVIAN teaches wherein the first end wall of the frame comprises a rear section rearward of the forward section (See e.g., FIG. 35, where the outside of the wall behind the sinks in the lavatories 142 and 144 teach the first end wall of the frame comprises a rear section rearward of the forward section), and the shell abuts against the rear section of the first end wall of the frame (See e.g., FIG. 35; ¶ [0129], where the wall built up at the end of the foot well 172 and 174 (shown in FIG. 33) abuts against the outside of the wall behind the sinks in the lavatories 142 and 144 teaches the shell abuts against the rear section of the first end wall of the frame).
Regarding claim 14, SAVIAN teaches wherein the first end wall of the frame comprises a jogged portion (See e.g., FIG. 35, where the angled portion of the angled wall behind the sink teaches the first end wall of the frame comprises a jogged portion), and a rear of the shell (See e.g., FIGS. 33 and 35, where the angled wall behind the sink in relationship to the angled wall of element 172 (as seen and unlabeled in FIG. 35) teaches the instant claim limitation).


Claims 3, 7, 8, and 15-19 is/are rejected under 35 USC § 103 as being unpatentable over SAVIAN, and further in view of Moran, U.S. Patent Application Publication 2016/0114892 A1 (hereinafter called Moran).
Regarding claim 3, SAVIAN teaches the compartment (See e.g., FIG. 35, where the lavatory 142 or 144 teaches the compartment), but SAVIAN does not teach the compartment extends into the rear cavity.
However, Moran teaches the compartment extends into the rear cavity (See e.g., FIG. 3 elements 150-cavity & 102-compartment).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of SAVIAN and Moran before him, before the effective filing date of the claimed invention, to modify the invention of SAVIAN to include the forward section of the frame extending into the rear cavity, as taught in the analogous art of Moran.  One would have been motivated to make such a combination to achieve the predictable result of reducing the width of the cavity by a significant amount (See e.g., Moran ¶ [0036]).
Regarding claim 7, SAVIAN teaches wherein the frame defines a galley monument (See e.g., FIG. 35 element 140; ¶ [0123]), the compartment is a galley cart compartment, configured to receive at least one galley cart (See e.g., FIGS. 30-32 element 162; ¶ [0126] and page 11 claim 3, “… the galley storage section includes a trolley cart storage area, such that a trolley cart stored in the trolley cart storage area.”).
But SAVIAN does not teach the galley monument comprises a galley refrigeration system, comprising at least one of an air supply duct or an air return duct, positioned below the seat assembly for transporting airflow within the galley monument.
However, Moran teaches the galley monument (See e.g., FIG. 3 element 104) comprises a galley refrigeration system (See e.g., ¶ [0020], where the chilling unit is a conventional refrigeration unit teaches a galley refrigeration system) comprising at least one of an air supply duct (See e.g., FIG. 3 element 132) or an air return duct (See e.g., FIG. element 134) positioned below the seat assembly for transporting airflow within the galley monument (See e.g., FIG. 3 elements 132, 134, & 114; ¶ [0022], “Components of the airflow supply and return system 118 may be routed in various locations to supply and return the air as needed.”).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of SAVIAN and Moran before him, before the effective filing date of the claimed invention, to modify the invention of SAVIAN to include the galley monument comprises a galley refrigeration system, comprising at least one of an air supply duct or an air return duct, positioned below the seat assembly for transporting airflow within the galley monument, as taught in the analogous art of Moran.  One would have been motivated to make such a combination to achieve the predictable result of providing a network of cooling ducts of the galley system that are arranged to reduce a size or footprint of the galley monument, which may provide additional space in the passenger compartment, and to provide an efficient cooling environment for the galley carts using air-through-cart cooling arrangements and/or air-over-cart cooling arrangements (See e.g., Moran ¶ [0015])
Regarding claim 8, SAVIAN, as modified by Moran in the rejections of claim 7 hereinabove, further teaches wherein the shell comprises a rear cavity at the rear of the shell (SAVIAN See e.g., FIG. 35, where the area shown at 146 and 148 teaches the shell includes a rear cavity at the rear of the shell), and the at least one of the air supply duct or the air return duct are located in the rear cavity (Moran See e.g., FIG. 3 elements 132, 134, & 204).
Regarding claim 15, SAVIAN teaches wherein the shell extending along the transition section and the upper section over the lower section (See e.g., FIG. 33, where in the middle jogged wall of the foot well, the curved portion teaches the transition section, the upper most vertical wall teaches the upper section, and the lower most vertical section of the wall teaches the lower section, and the middle jogged wall teaches the shell extending along the transition section and the upper section over the lower section).
But SAVIAN does not teach the first end wall of the frame comprises an upper section, a lower section, and a transition section between the upper section and the lower section, the transition section defining a jogged portion, the lower section defining the forward section of the frame, the transition section and the upper section being rearward of the lower section.
However, Moran teaches the first end wall of the frame comprises an upper section (See e.g., FIG. 3 element 212), a lower section (See e.g., FIG. 3 element 214), and a transition section between the upper section and the lower section (See e.g., FIG. 3 element 210), the transition section defining a jogged portion (See e.g., FIG. 3 element 210), the lower section defining the forward section of the frame (See e.g., FIG. 3 element 214), the transition section and the upper section being rearward of the lower section (See e.g., FIG. 3 elements 210 & 212).
(See e.g., Moran ¶ [0036]).
Regarding claim 16, SAVIAN teaches an aircraft monument for use in a cabin of an aircraft, the aircraft monument comprising:
a monument assembly (See e.g., FIG. 35 element 140) comprising a frame (See e.g., FIG. 35, where the walls surrounding the lavatory unit 142 or 144 teach a frame), the frame comprising a plurality of walls (See e.g., FIG. 35, where all of the walls surrounding the lavatory unit 142 or 144 teach a plurality of walls), defining a compartment (See e.g., FIG. 35, where the lavatory 142 or 144 teaches a compartment), the plurality of walls comprising a first end wall (See e.g., FIG. 35, where the wall behind the sinks in the lavatories 142 and 144 teach the plurality of walls comprising a first end wall).
a seat assembly (See FIGS. 33-35 elements 202, 146, & 172 and 202, 148, & 174) that comprises a shell (See e.g., FIG. 35, where the walls around the seat assembly teach a shell) and a passenger seat (See e.g., FIG. 35 element 202), the shell at least partially surrounding the passenger seat (See e.g., FIG. 35, where the walls around the seat 202 teach the shell at least partially surrounding the passenger seat), wherein the shell comprises a rear (See e.g., FIGS. 33 & 35, where the backs and sides of elements 172, 173, and 176 teach a first end wall comprising a rear) with a jogged portion (See e.g., FIG. 33, where the middle jogged wall of the foot well teaches a rear with a jogged portion), and the rear of the shell comprises an upper section (See e.g., FIG. 33, where the top most vertical section of the middle jogged wall of the foot well teaches an upper section), a lower section (See e.g., FIG. 33, where the bottom most vertical section of the middle jogged wall of the foot well teaches a lower section), and a transition section (See e.g., FIG. 33, where the middle angled and curved section of the middle jogged wall of the foot well teaches a transition section),
…
wherein:
the transition section of the shell extends between the upper section of the shell and the lower section of the shell and defines the jogged portion of the shell (See e.g., FIG. 33, where the middle jogged wall of the foot well teaches the instant claim limitation).
But SAVIAN does not teach a monument assembly comprising a frame … comprising a first end wall that comprises a jogged portion, and the first end wall comprises an upper section, a lower section, and a transition section between the upper section of the first end wall of the frame and the lower section of the first end wall of the frame, wherein the transition section of the first end wall of the frame defines the jogged portion of the first end wall of the frame, an upper intersection between the transition section of the first end wall of the frame and the upper section of the first end wall of the frame is at a rearward plane, a lower intersection between the transition section of the first end wall of the frame and the lower section of the first end wall of the frame is at a forward plane that is laterally offset forward of the rearward plane, and the 
However, Moran teaches a monument assembly comprising a frame … comprising a first end wall that comprises a jogged portion (See e.g., FIG. 3 element 210), and the first end wall comprises an upper section (See e.g., FIG. 3 element 212), a lower section (See e.g., FIG. 3 element 214), and a transition section between the upper section of the first end wall of the frame and the lower section of the first end wall of the frame (See e.g., FIG. 3 element 210), wherein the transition section of the first end wall of the frame defines the jogged portion of the first end wall of the frame (See e.g., FIG. 3 element 210), an upper intersection between the transition section of the first end wall of the frame and the upper section of the first end wall of the frame is at a rearward plane (See e.g., FIG. 3 elements 212 & 210), a lower intersection between the transition section of the first end wall of the frame and the lower section of the first end wall of the frame is at a forward plane that is laterally offset forward of the rearward plane (See e.g., FIG. 3, where the intersection at elements 210 & 214, teaches a lower intersection as set forth in the instant claim limitation), and the compartment is defined rearward of at least one of the upper section of the first end wall of the frame and the lower section of the first end wall of the frame (See e.g., FIG. 3 element 102).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of SAVIAN and Moran before him, before the effective filing date of the claimed invention, to modify the invention of SAVIAN to include a monument assembly comprising a frame … comprising a first end wall that comprises a jogged portion, and the first end wall comprises an upper section, a lower section, and a transition section between the upper section of the first end wall of the frame and the lower section of the first end wall of the frame, wherein the transition (See e.g., Moran ¶ [0036]).
And, the modifications in the combination of SAVIAN in view of Moran hereinabove result in teaching the upper section (SAVIAN See e.g., FIG. 33, where the top most vertical section of the middle jogged wall of the foot well teaches an upper section) extending along the upper section of the first end wall of the frame (Moran See e.g., FIG. 3 element 212), the lower section (SAVIAN See e.g., FIG. 33, where the bottom most vertical section of the middle jogged wall of the foot well teaches a lower section) extending along the lower section of the first end wall of the frame (Moran See e.g., FIG. 3 element 214), and the transition section (SAVIAN See e.g., FIG. 33, where the middle angled and curved section of the middle jogged wall of the foot well teaches a transition section) extending along the transition section of the first end wall of the frame (Moran See e.g., FIG. 3 element 210); … the upper section of the shell (SAVIAN See e.g., FIG. 33, where the top most vertical section of the middle jogged wall of the foot well teaches the upper section of the shell) is rearward of the forward plane (Moran See e.g., FIG. 3, where the plane formed at the intersection of elements 210 & 214, teaches the forward plane as ), and the lower section of the shell (SAVIAN See e.g., FIG. 33, where the bottom most vertical section of the middle jogged wall of the foot well teaches a lower section) being positioned forward of the forward plane (Moran See e.g., FIG. 3, where the plane formed at the intersection of elements 210 & 214, teaches the forward plane as set forth in the instant claim limitation).
Regarding claim 17, SAVIAN, as modified by Moran in the rejections of claim 16 hereinabove, further teaches the shell defines a rear cavity (SAVIAN See e.g., FIG. 35, where the area shown at 146 and 148 teaches a rear cavity) rearward of an outer surface of the shell (SAVIAN See e.g., FIG. 35, where the outside of the shell partially surrounding seats 202 teaches an outer surface of the shell, and that shell is located to the rear of area 146 and 148, and therefore teaches rearward of an outer surface of the shell), and the lower section of the first end wall of the frame extending into the rear cavity (Moran See e.g., FIG. 3 element 214) extends into the rear cavity (SAVIAN See e.g., FIG. 35, where the area shown at 146 and 148 teaches a rear cavity).
Regarding claim 18, SAVIAN, as modified by Moran in the rejections of claim 16 hereinabove, further teaches the shell comprises a first end wall defining the rear of the shell a first end wall comprising a rear (SAVIAN See e.g., FIGS. 33 & 35, where the backs and sides of elements 172, 173, and 176 teach a first end wall defining the rear of the shell a first end wall comprising a rear), the first end wall of the shell is nonplanar (SAVIAN See e.g., FIGS. 33 & 35, where the curved front of wall element 176 and the jogged front of wall element 176 teach the first end wall of the shell is nonplanar), the first end wall of the frame is nonplanar (SAVIAN See e.g., FIG. 35, where the angled wall behind the sink teaches the instant claim limitation), the first end wall of the shell has a complementary shape to, and is nested with, the (SAVIAN See e.g., FIGS. 33 and 35, where the angled wall behind the sink in relationship to the angled wall of element 172 (as seen and unlabeled in FIG. 35) teaches the instant claim limitation).
Regarding claim 19, SAVIAN, as modified by Moran in the rejections of claim 16 hereinabove, further teaches the first end wall of the frame comprises a rear section rearward of a forward section (SAVIAN See e.g., FIG. 35, where the outside of the wall behind the sinks in the lavatories 142 and 144 teach the first end wall includes a rear section rearward of the forward section), the shell abutting against the rear section of the first end wall of the frame (SAVIAN See e.g., FIG. 35; ¶ [0129], where the wall built up at the end of the foot well 172 and 174 (shown in FIG. 33) abuts against the outside of the wall behind the sinks in the lavatories 142 and 144 teaches the shell abutting against the rear section of the first end wall).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over SAVIAN, and further in view of Gill.
Regarding claim 20, SAVIAN teaches a seat assembly for attachment to an aircraft monument in a cabin of an aircraft, the seat assembly comprising:
a passenger seat (See e.g., FIG. 35 element 202);
a shell that comprises a plurality of walls (See e.g., FIG. 35, where the walls around the seats 202 and the foot wells teach a shell), defining a seat compartment (See FIGS. 35 & 33 elements 202, 146, & 172 and 202, 148, & 174), the shell at least partially surrounds the passenger seat (See e.g., FIG. 35, where the walls around the seat 202 teach a shell which partially surrounds the seat 202), the plurality of walls comprising a first end wall comprising a (See e.g., FIGS. 33 & 35, where the backs and sides of elements 172, 173, and 176 teach a first end wall comprising a rear), the rear comprising a jogged portion (See e.g., FIG. 33, where the angled wall shown in the recessed foot well 172, teaches a jogged portion), the rear of the shell comprising an upper section (See e.g., FIG. 33, where the top section of elements 173 and 176 abutting the underside of the shelf atop elements 173 and 176 teaches an upper section), a lower section (See e.g., FIG. 33, where the rear of the inside base of the recessed foot well cavity 172 teaches a lower section), and a transition section between the upper section and the lower section, wherein the transition section defines the jogged portion (See e.g., FIG. 33, where the angled wall shown in the recessed foot well 172 teaches the jogged portion, and also teaches a transition section as required by the claim limitation), the first end wall comprises an outer surface (See e.g., FIG. 33, where the backside of the elements 173 and 176 located underneath the shelf atop elements 173 and 176 teaches an outer surface), the upper section is positioned rearward of the transition section (See e.g., FIG. 33, where the portion of the upper section (as recited hereinabove) facing and located behind the angled portion, i.e., the transition section of the foot well 172 teaches the upper section is positioned rearward of the transition section), and the lower section is positioned forward of the transition section (See e.g., FIG. 33, where the portion of the lower section (as recited hereinabove) facing outward and the edge located in front of the angled portion, i.e., the transition section of the foot well 172 teaches the lower section is positioned forward of the transition section).
But SAVIAN does not teach a rear cavity outside of the shell, wherein the rear cavity is rearward of and below the outer surface of the first end wall, and the rear cavity is positioned below the transition section.
(See e.g., FIG. 5 elements 56 & 54, where element 54 teaches the shell, and the area of element 56 located behind 54 teaches a rear cavity outside of the shell), wherein the rear cavity is rearward of and below the outer surface of the first end wall (See e.g., FIG. 5 elements 56 and 42, where element 26 teaches the first end wall, and the space of element 56, i.e., the rear cavity located half-way beneath element 58 teaches the rear cavity is rearward of and below the outer surface of the first end wall), and the rear cavity is positioned below the transition section (See e.g., FIG. 5, where the transition between elements 26 and 54 teaches the transition section, and the space of element 56, i.e., the rear cavity located half-way beneath element 58 teaches the rear cavity is positioned below the transition section).
Thus, it would have been obvious to a person of ordinary skill in the art, having the art of SAVIAN and Gill before him before the effective filing date of the claimed invention, to modify the invention of SAVIAN to include a rear cavity outside of the shell, wherein the rear cavity is rearward of and below the outer surface of the first end wall, and the rear cavity is positioned below the transition section, as taught in the analogous art of Gill.  One would have been motivated to make such a combination, to achieve the predictable result of providing personal areas within each seat unit for wellbeing and a larger wellbeing zone to counteract the negative health effects of airline travel, as taught in Gill (See e.g., ¶ [0005]).

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 12/21/2020 have been fully considered but are moot due to new grounds of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D. Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRI L FILOSI/Examiner, Art Unit 364405 March 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644